— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered January 15, 1987, convicting him of robbery in the second degree, assault in the third degree, and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*581The defendant contends that the People failed to establish that he possessed the requisite intent to steal the complainant’s pocketbook since he merely seized it from her in order to ascertain its contents.
The evidence adduced at trial indicates that while the complainant was waiting to be picked up by her husband after a doctor’s appointment, the defendant assaulted the complainant, wrestled her pocketbook from her and then fled. Shortly thereafter, while searching the area, the complainant’s husband recovered the pocketbook from some children who were near the woods behind the doctor’s office.
Viewing the evidence adduced at trial in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. A rational trier of fact could have found beyond a reasonable doubt that the defendant disposed of the pocketbook in such manner or under such circumstances as to render it unlikely that the complainant would recover it. Bracken, J. P., Lawrence, Kunzeman and Hooper, JJ., concur.